Exhibit 10.10

 

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT (the “Amendment”), dated effective as of May 2, 2012, is
entered into by and between NORTECH SYSTEMS INCORPORATED, a Minnesota
corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), acting through its Wells Fargo Business Credit operating division.

 

RECITALS

 

A.                                    Company and Wells Fargo are parties to a
Third Amended and Restated Credit and Security Agreement dated May 27, 2010 (as
amended from time to time, the “Credit Agreement”). Capitalized terms used in
these recitals have the meanings given to them in the Credit Agreement unless
otherwise specified.

 

B.                                    The Company has requested that certain
amendments be made to the Credit Agreement, which Wells Fargo is willing to make
pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Definitions.  The following definitions
are hereby amended or added to Exhibit A to the Credit Agreement as appropriate:

 

“Fourth Amendment” means that certain Fourth Amendment to Third Amended and
Restated Credit and Security Agreement by and between the Company and Wells
Fargo and dated as of May 2, 2012.

 

“Mankato Real Estate Reserve” means $842,000.

 

“Maturity Date” means (a) with respect to the Line of Credit, May 31, 2015, (b)
with respect to the Term Loan, March 31, 2027, (c) with respect to the Equipment
Term Loan, May 31, 2015, and (d) with respect to the Capex Term Loan, May 31,
2015.

 

2.                                      Borrowing Base.  Section 1.2 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

1.2                               Borrowing Base; Mandatory Prepayment.

 

(a)                                 Borrowing Base.  The borrowing base (the
“Borrowing Base”) is an amount equal to:

 

(i)                                     80% or such lesser percentage of
Eligible Accounts as Wells Fargo in its sole discretion may deem appropriate;
provided that this rate may be reduced at any time by Wells Fargo’s in its sole
discretion by one (1) percent for

 

--------------------------------------------------------------------------------


 

each percentage point by which Dilution on the date of determination is in
excess of five percent (5.00%), plus

 

(ii)                                  The lesser of $1,000,000 or 80% or such
lesser percentage of Eligible Foreign Accounts as Wells Fargo in its sole
discretion may deem appropriate; provided that this rate may be reduced at any
time by Wells Fargo’s in its sole discretion by one (1) percent for each
percentage point by which Dilution on the date of determination is in excess of
five percent (5.00%), plus

 

(iii)                               the lesser of $3,000,000 or the sum of:

 

a.                                      30% or such lesser percentage of
Eligible Finished Goods Inventory as Wells Fargo in its sole discretion may deem
appropriate, plus

 

b.                                      the lesser of $2,000,000, or 20% or such
lesser percentage of Eligible Raw Materials Inventory as Wells Fargo in its sole
discretion may deem appropriate; less

 

(iv)                              the Availability Reserve; less

 

(v)                                 the Borrowing Base Reserve, less

 

(vi)                              the Foreign Receivable Reserve, less

 

(vii)                           the L/C Amount, less

 

(viii)                        Indebtedness (other than the L/C Amount and
Indebtedness evidenced by the Term Note and/or the Reimbursement Agreement) that
Company owes Wells Fargo that has not been advanced on the Revolving Note, less

 

(ix)                              Indebtedness (other than the L/C Amount and
Indebtedness evidenced by the Term Note and/or the Reimbursement Agreement) that
is not otherwise described in Section 1, including Indebtedness that Wells Fargo
in its sole discretion finds on the date of determination to be equal to Wells
Fargo’s net credit exposure with respect to any Rate Hedge Agreement,
derivative, foreign exchange, deposit, treasury management or similar
transaction or arrangement extended to Company by Wells Fargo, less

 

(x)                                 The Mankato Real Estate Reserve.

 

3.                                      Term Loan.  Sections 1.7(a) and 1.7(b)
of the Loan Agreement are hereby deleted in their entirety and replaced with the
following:

 

(a)                                 Existing Term Loan/Additional Term Loan
Advance.  Wells Fargo previously extended the Term Loan to the Company as
evidenced by the Existing Term Note, repayable in accordance with the terms set
forth therein and in this Agreement.  As of the date of the Fourth Amendment,
the outstanding principal balance under the Term

 

2

--------------------------------------------------------------------------------


 

Note is $934,633.71.  Contemporaneously with the execution of the Fourth
Amendment, Wells Fargo will make an additional Term Loan Advance to Borrower in
an amount not to exceed $842,366.29.

 

(b)                                 Term Note.  Company’s obligation to repay
the Term Loan and each Term Loan Advance (if any) shall be evidenced by an
Amended and Restated Real Estate Term Note dated as of May 2, 2012 made payable
to the order of Wells Fargo in the original principal amount of $1,777,000 (as
renewed, amended, substituted or replaced from time to time, the “Term Note”).

 

4.                                      Equipment Term Loan.  Section 1.7A(d) is
hereby deleted in its entirety and replaced with the following:

 

(d)                                 Payments and Adjustments to Payments.  The
unpaid principal amount of the Equipment Term Note shall be paid in equal
monthly installments of $7,916.67, beginning on January 31, 2011, and on the
first calendar day of each succeeding month until the earlier of the Maturity
Date or the Termination Date, when the unpaid principal and interest evidenced
by the Equipment Term Note shall be fully due and payable.  Installment payments
may be adjusted by Wells Fargo from time to time to an amount that would fully
amortize the Equipment Term Note in substantially equal payments of principal
through December 31, 2015 (the “Assumed Maturity Date”).  Payments shall be
collected by Wells Fargo through a debit to the Equipment Term Note and a
simultaneous Line of Credit Advance in the same amount, or by such other method
as the parties may agree in an Authenticated Record.  Proceeds from the
liquidation of Collateral acquired with Equipment Term Loan proceeds will be
applied to the Equipment Term Note.

 

5.                                      Capex Term Loan.  Sections 1.7B(a) and
1.7B(d) of the Credit Agreement are hereby deleted in their entirety and
replaced with the following:

 

(a)                                 Capex Term Loan.  Wells Fargo shall extend
the Capex Term Loan to Company through one or more Advances which must be
requested no later than December 31, 2013, in an aggregate amount not to exceed
Two Million Dollars ($2,000,000).  Each Capex Term Loan Advance must be in
multiples of $1,000 and in the minimum amount of at least $100,000, provided,
however, that Wells Fargo shall make no Capex Term Loan Advance if, after making
it, the unpaid principal amount of the Capex Term Note would exceed (i) eighty
percent (80%) of the all newly acquired Eligible Equipment or (ii) eighty-five
percent of used Eligible Equipment reduced by the aggregate amount of principal
payments scheduled in the Capex Term Note.

 

*****

 

(d)                                 Payments and Adjustments to Payments.  The
unpaid principal amount of each Capex Term Loan Advance made under the Capex
Term Note shall be paid in monthly installments equal to 1/60th of the,
then-outstanding, principal balance of the Capex Term Note, beginning on the
last day of the month following the date of the Fourth Amendment and on the last
calendar day of each succeeding month until the

 

3

--------------------------------------------------------------------------------


 

earlier of the Maturity Date, or the Termination Date, when the unpaid principal
and interest evidenced by the Capex Term Note shall be fully due and payable. 
If Wells Fargo disburses multiple Capex Term Loan Advances, the amount of
subsequent payments may be increased to fully amortize each Capex Term Loan
Advance over a five-year period.  Payments shall be collected by Wells Fargo
through a debit to the Capex Term Note and a simultaneous Line of Credit Advance
in the same amount, or by such other method as the parties may agree in an
Authenticated Record.  Proceeds from the liquidation of Collateral acquired with
Capex Term Loan proceeds will be applied to the Capex Term Note.

 

6.                                      Note Payments.  Section 1.10(b) of the
Credit Agreement is hereby deleted in its entirety and replace with the
following:

 

(b)                                 Payment of Revolving Note and Term Notes
Principal.  The principal amount of the Revolving Note and the Term Note(s)
shall be paid from time to time as provided in this Agreement and, in any event,
shall be fully due and payable on the Termination Date.

 

7.                                      Call Option.  Section 1.11(d) is hereby
added to the Credit Agreement as follows:

 

(d)                                 Call Option.  Company acknowledges and
agrees if at any time the Line of Credit or the Credit Agreement shall be
voluntarily or involuntarily terminated in accordance with its terms and
provisions, Wells Fargo shall have the right and option to terminate the Term
Loan(s) and demand immediate payment of the outstanding principal balance of the
Term Note(s), accrued interest thereon and all other amounts owing to Wells
Fargo under the Loan Documents and any other documents, agreements or
instruments related thereto.

 

8.                                      Financial Covenants.  Section 5.2 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

(a)                                 Minimum Earnings Before Taxes.  Company
shall achieve, during each period described below, Earnings Before Taxes of not
less than the amount set forth for each such period (numbers appearing between
“< >“ are negative):

 

Period

 

Min. Earnings Before Taxes

 

Through March 31, 2012

 

$

100,000

 

Through June 30, 2012

 

$

250,000

 

Through September 30, 2012

 

$

500,000

 

Through December 31, 2012

 

$

750,000

 

 

(b)                                 Minimum Debt Service Coverage Ratio. 
Company shall maintain, during each period described below, a Debt Service
Coverage Ratio, determined on a rolling twelve-month basis, of not less than the
ratio set forth for each such period:

 

4

--------------------------------------------------------------------------------


 

Period

 

Min. Debt Service
Coverage Ratio

 

Through March 31, 2012

 

1.00 to 1.00

 

Through June 30, 2012

 

1.00 to 1.00

 

Through September 30, 2012

 

1.00 to 1.00

 

Through December 31, 2012

 

1.20 to 1.00

 

 

(c)                                  Capital Expenditures.  Company shall not
incur or contract to incur Capital Expenditures of more than (i) $6,000,000 in
the aggregate during Company’s fiscal year ending December 31, 2012 if Borrower
closes on the acquisition of its leased Mankato real estate or $3,000,000 in the
aggregate during Company’s fiscal year ending December 31, 2012 if Company does
not close on such acquisition, and (ii) zero for each subsequent year until
Company and Wells Fargo agree on limits on Capital Expenditures for subsequent
periods based on Company’s projections for such periods.

 

(d)                                 Stop Loss.  Company shall not, during any
single month, suffer a pre-tax Net Loss in excess of $100,000.00, commencing
with the month of January, 2012.

 

(e)                                  New Covenants.  On or before January 31,
2013, the Company and Wells Fargo shall agree on new covenant levels for Section
5.2, for periods after December 31, 2012.  The new covenant levels will be based
on the Borrowers’ projections for such periods and shall be no less stringent
than the present levels.  The failure of agreement between Borrowers and Wells
Fargo to set reasonable covenants shall be deemed an Event of Default.

 

9.                                      Compliance Certificate.  Exhibit E to
the Credit Agreement is hereby replaced with Exhibit E attached hereto.

 

10.                               Amendment Fee.  In consideration of Wells
Fargo entering into this Amendment, the Company agrees to pay to Wells Fargo a
fully earned non-refundable amendment fee of $15,000 to be delivered on the date
hereof (the “Amendment Fee”).

 

11.                               Waiver of Defaults.  The Company is in default
of the following provision of the Credit Agreement (the “Existing Default”):

 

Section/Covenant

 

Required Performance

 

Actual Performance

5.2(e) New Covenants

 

 

 

 

 

 

 

 

 

January 31, 2012

 

Establish Covenants for fiscal year 2012 by or before January 31, 2012

 

Covenants were not established for fiscal year 2012 until after the January 31,
2012 deadline

 

The Existing Default constitutes an Event of Default under the Credit
Agreement.  Subject to the terms and conditions set forth in this Amendment,
Wells Fargo hereby waives the

 

5

--------------------------------------------------------------------------------


 

Existing Default as of the date hereof.  This waiver shall be effective only in
this specific instance and for the specific purpose for which it is provided,
and this waiver shall not entitle the Company to any other or further waiver in
any similar or other circumstances.

 

12.                               Conditions Precedent. This Amendment shall be
effective when Wells Fargo shall have received an executed original hereof,
together with the following:

 

(a)                                 An Amended and Restated Real Estate Term
Note and an Amended and Restated Capex Term Note.

 

(b)                                 Payment of the Amendment Fee.

 

(c)                                  A Fourth Amendment to Letter of Credit and
Reimbursement Agreement.

 

(d)                                 A Sixth Amendment to Mortgage, Security
Agreement, Fixture Financing Statement and Assignment of Leases and Rents (MN
Properties).

 

(e)                                  A Fourth Amendment to Mortgage, Security
Agreement, Fixture Financing Statement and Assignment of Leases and Rents (Blue
Earth, MN).

 

(f)                                   A Fourth Amendment to Mortgage, Security
Agreement, Fixture Financing Statement and Assignment of Leases and Rents
(Wisconsin).

 

(g)                                  Such other matters as Wells Fargo may
require.

 

13.                               Representations and Warranties. The Company
hereby represents and warrants to Wells Fargo as follows:

 

(a)                                 The Company has all requisite power and
authority to execute this Amendment and any other agreements or instruments
required hereunder and to perform all of its obligations hereunder, and this
Amendment and all such other agreements and instruments has been duly executed
and delivered by the Company and constitute the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

(b)                                 The execution, delivery and performance by
the Company of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Company, or the articles of incorporation or by-laws of the Company, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Company is a party or by which it or its properties may be bound or affected.

 

(c)                                  All of the representations and warranties
contained in Article V of the Credit Agreement are correct on and as of the date
hereof as though made on and as of

 

6

--------------------------------------------------------------------------------


 

such date, except to the extent that such representations and warranties relate
solely to an earlier date.

 

14.                               References.  All references in the Credit
Agreement to “this Agreement” shall be deemed to refer to the Credit Agreement
as amended hereby; and any and all references in the Security Documents to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended
hereby.

 

15.                               No Other Waiver. Except as set forth in
Paragraph 11 above, The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement or a waiver
of any breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

 

16.                               Release. The Company hereby absolutely and
unconditionally releases and forever discharges Wells Fargo, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Company has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

 

17.                               Costs and Expenses. The Company hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse Wells
Fargo on demand for all costs and expenses incurred by Wells Fargo in connection
with the Loan Documents, including without limitation all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Company specifically agrees to pay all fees and disbursements of
counsel to Wells Fargo for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto. The Company hereby agrees that Wells Fargo may, at any time
or from time to time in its sole discretion and without further authorization by
the Company, make a loan to the Company under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses and the fee required under Paragraph 9 of this Amendment.

 

18.                               Miscellaneous. This Amendment may be executed
in any number of counterparts including by facsimile or electronic (pdf)
transmission, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

NORTECH SYSTEMS INCORPORATED

 

 

By:

 

 

By:

 

 

Thomas G. Hedberg

 

Name: Richard G. Wasielewski

 

 

Its Vice President

Its: Chief Financial Officer

 

[Signature Page to Fourth Amendment to Third Amended
and Restated Credit and Security Agreement dated as of May 2, 2012]

 

--------------------------------------------------------------------------------


 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:                             Wells Fargo Bank, National Association
Date:                                                , 201

Subject:                      Financial Statements

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated May 27, 2010 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Nortech Systems Incorporated (the
“Company”) dated [                              , 201    ] (the “Reporting
Date”) and the year-to-date period then ended (the “Current Financials”).  All
terms used in this certificate have the meanings given in the Credit Agreement.

 

A.                                    Preparation and Accuracy of Financial
Statements.  I certify that the Current Financials have been prepared in
accordance with GAAP, subject to year-end audit adjustments, and fairly present
Company’s financial condition as of the Reporting Date.

 

B.                                    Name of Company; Merger and
Consolidation.  I certify that:

 

(Check one)

 

o                                    Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                    Company has, since the date of the Credit
Agreement, either changed its name or jurisdiction of organization, or both, or
has consolidated or merged with another Person, which change, consolidation or
merger: o was consented to in advance by Wells Fargo in an Authenticated Record,
and/or o is more fully described in the statement of facts attached to this
Certificate.

 

C.                                    Events of Default.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of the occurrence of an
Event of Default under the Credit Agreement, except as previously reported to
Wells Fargo in a Record.

 

o                                    I have knowledge of an Event of Default
under the Credit Agreement not previously reported to Wells Fargo in a Record,
as more fully described in the statement of facts attached to this Certificate,
and further, I acknowledge that Wells Fargo may under the terms of the Credit
Agreement impose the Default Rate at any time during the resulting Default
Period.

 

--------------------------------------------------------------------------------


 

D.                                    Litigation Matters.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of any material adverse
change to the litigation exposure of Company or any of its Affiliates or of any
Guarantor.

 

o                                    I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

E.                                     Financial Covenants.  I further certify
that:

 

(Check and complete each of the following)

 

1.                                      Minimum Earnings Before Taxes.  Pursuant
to Section 5.2(a) of the Credit Agreement, Company’s Earnings Before Taxes for
the fiscal year-to-date period ending on the Reporting Date, was
$                          , which o satisfies o does not satisfy the
requirement that such amount be not less than the applicable amount set forth in
the table below (numbers appearing between “< >“ are negative) on the Reporting
Date:

 

Period

 

Min. Earnings Before Taxes

 

Through March 31, 2012

 

$

100,000

 

Through June 30, 2012

 

$

250,000

 

Through September 30, 2012

 

$

500,000

 

Through December 31, 2012

 

$

750,000

 

 

2.                                      Minimum Debt Service Coverage Ratio. 
Pursuant to Section 5.2(b) of the Credit Agreement, as of the Reporting Date,
Company’s Debt Service Coverage Ratio measured on a rolling twelve-month basis
was              to 1.00, which o satisfies o does not satisfy the requirement
that such ratio be not less than the applicable ratio set forth in the table
below for such period as of the Reporting Date:

 

Period

 

Min. Debt Service
Coverage Ratio

 

Through March 31, 2012

 

1.00 to 1.00

 

Through June 30, 2012

 

1.00 to 1.00

 

Through September 30, 2012

 

1.00 to 1.00

 

Through December 31, 2012

 

1.20 to 1.00

 

 

3.                                      Capital Expenditures.  Pursuant to
Section 5.2(c) of the Credit Agreement, for the year-to-date period ending on
the Reporting Date, Company has expended or contracted to expend during the
fiscal year ended December 31, 2012 for Capital Expenditures,
$                                 in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $3,000,000 in the
aggregate.

 

4.                                      Stop Loss.  Pursuant to Section 5.2(d)
of the Credit Agreement, for the month ending on the Reporting Date, Company has
suffered a Net Loss of $                            , which

 

--------------------------------------------------------------------------------


 

o satisfies o does not satisfy the requirement that Company suffer a Net Loss in
any single month not in excess of $100,000.

 

5.                                      Salaries.  Company o has o has not paid
excessive or unreasonable salaries, bonuses, commissions, consultant fees or
other compensation to any Director, Officer or consultant, or any member of
their families, as of the Reporting Date, and o has o has not paid any increase
in such amounts (on a year over year basis, as of the Reporting Date) from any
source other than profits earned in the year of payment, and as a consequence
Company o is o is not in compliance with Section 5.8 of the Credit Agreement.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

 

By:

 

 

Its:

Chief Financial Officer

 

--------------------------------------------------------------------------------